COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  GLORIA G. FLORES,                              §            No. 08-20-00184-CV

                          Appellant,             §               Appeal from the

  v.                                             §             327th District Court

  BANK OF AMERICA, N.A.,                         §          of El Paso County, Texas

                           Appellee.             §            (TC# 2020DCV0998)

                                              §
                                            ORDER

       This Court has received and filed the Appellant’s notice of automatic stay under Chapter

13 of the Bankruptcy Code. Pursuant to 11 U.S.C. § 362, any further action in this appeal is

automatically stayed.      Under these circumstances, and for administrative purposes, it is

ORDERED that this appeal is removed from the Court’s docket and abated. The appeal will be

reinstated upon proper motion showing that the stay has been lifted and specifying the action

required by this Court.

       Accordingly, the appeal is abated.

       IT IS SO ORDERED this 3rd day of February, 2022.


                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.